UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund January 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.6% Rate (%) Date Amount ($) Value ($) Connecticut79.8% Connecticut, GO 5.00 12/1/16 5,000,000 5,810,100 Connecticut, GO 5.00 11/1/18 5,000,000 6,092,300 Connecticut, GO 5.00 6/1/22 5,000,000 6,309,550 Connecticut, GO 5.00 9/15/22 4,500,000 5,697,405 Connecticut, GO 5.00 12/15/22 1,855,000 2,149,296 Connecticut, GO 5.00 4/15/24 2,500,000 2,918,650 Connecticut, GO 5.00 11/1/27 2,000,000 2,345,660 Connecticut, GO 5.00 11/1/27 5,000,000 6,045,350 Connecticut, GO 5.00 11/1/28 3,000,000 3,507,780 Connecticut, GO 5.00 11/1/28 5,000,000 6,031,300 Connecticut, GO 5.00 11/1/31 5,000,000 5,927,100 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 1/1/17 5,000,000 5,823,900 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 12/1/21 5,000,000 6,285,850 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 11/1/22 5,000,000 6,065,800 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 4,221,513 Connecticut, State Revolving Fund General Revenue 5.00 1/1/19 5,275,000 6,472,319 Connecticut State Revolving Fund General Revenue 5.00 1/1/23 1,250,000 1,543,375 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,481,539 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) (Prerefunded) 5.25 12/1/15 1,765,000 a 1,975,829 Connecticut Development Authority, PCR (The Connecticut Light and Power Company Project) 4.38 9/1/28 3,000,000 3,281,520 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 4,500,000 5,271,975 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,550,000 6,948,698 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Senior Credit Group) 5.00 11/15/40 12,000,000 13,478,640 Connecticut Health and Educational Facilities Authority, Revenue (Bridgeport Hospital Issue) 5.00 7/1/25 3,625,000 4,169,294 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) 5.00 11/1/18 1,320,000 1,586,561 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,557,938 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,619,851 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 4,388,520 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/35 2,000,000 2,225,480 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/40 2,500,000 2,761,075 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 3/1/32 10,880,000 15,657,082 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/32 1,000,000 1,113,520 Connecticut Health and Educational Facilities Authority, Revenue (Hartford HealthCare Issue) 5.00 7/1/41 2,000,000 2,170,680 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 3,618,825 Connecticut Health and Educational Facilities Authority, Revenue (Lawrence and Memorial Hospital Issue) 5.00 7/1/31 1,000,000 1,110,430 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 2,347,928 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/19 2,000,000 2,266,880 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,816,950 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 2,000,000 2,174,680 Connecticut Health and Educational Facilities Authority, Revenue (Sacred Heart University Issue) 5.38 7/1/31 1,000,000 1,115,950 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 5,000,000 5,595,300 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 6,750,000 7,473,532 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/23 2,000,000 2,274,260 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,000,000 1,056,050 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,340,695 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 5,229,451 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/35 5,000,000 5,701,450 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) 5.00 7/1/39 6,500,000 7,319,390 Connecticut Health and Educational Facilities Authority, Revenue (Western Connecticut Health Network Issue) 5.38 7/1/41 1,000,000 1,144,660 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/40 5,000,000 5,848,900 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) 5.75 7/1/34 4,000,000 4,783,760 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,729,825 Connecticut Health and Educational Facilities Authority, State Supported Child Care Revenue 5.00 7/1/25 1,490,000 1,736,684 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,670,000 1,677,348 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 3,430,000 3,616,558 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/21 365,000 384,517 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 1,740,000 1,772,486 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,500,000 2,632,400 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 1,010,140 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 3,282,955 Connecticut Transmission Municipal Electric Energy Cooperative, Transmission System Revenue 5.00 1/1/42 3,000,000 3,407,220 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 910,000 913,403 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 7,027,440 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/15/37 1,800,000 1,996,290 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/30 5,000,000 5,465,500 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 2,000,000 2,189,080 Hamden, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/14 5,000 5,384 Hartford, GO 5.00 7/15/16 1,775,000 1,998,898 Hartford, GO 5.00 4/1/17 2,325,000 2,655,778 Hartford, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/32 850,000 971,771 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,407,868 New Britain, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 5,808,420 New Haven, GO 5.00 3/1/17 1,425,000 1,627,279 New Haven, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/29 1,000,000 1,121,360 Norwalk, GO 5.00 7/15/24 1,000,000 1,249,270 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/31 3,940,000 4,632,337 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/32 1,370,000 1,628,067 South Central Connecticut Regional Water Authority, Water System Revenue 5.00 8/1/33 4,000,000 4,731,440 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,000,000 2,612,540 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,276,920 Stamford, GO 5.00 7/1/21 4,410,000 5,608,153 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,179,320 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,185,160 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,185,160 University of Connecticut, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/24 1,225,000 1,333,694 University of Connecticut, Special Obligation Student Fee Revenue 5.00 11/15/24 5,000,000 6,227,200 U.S. Related17.8% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 3,029,970 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 935,880 Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 1,120,690 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,663,932 Guam Power Authority, Revenue 5.50 10/1/30 1,750,000 1,985,987 Guam Power Authority, Revenue 5.00 10/1/34 2,000,000 2,237,880 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 772,680 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 2,000,000 2,130,100 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 1,000,000 967,500 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 6,000,000 6,219,480 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,504,361 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 4,925,000 5,128,107 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/28 5,000,000 5,159,250 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 3,000,000 3,022,770 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 1,005,000 1,027,190 Puerto Rico Highways and Transportation Authority, Highway Revenue (Prerefunded) 5.50 7/1/16 5,000,000 a 5,844,900 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/33 7,750,000 7,832,150 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 1,323,355 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,592,400 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 4,000,000 4,460,480 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,450,000 3,801,072 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 5,465,100 Total Long-Term Municipal Investments (cost $352,756,981) Short-Term Municipal Coupon Maturity Principal Investments1.3% Rate (%) Date Amount ($) Value ($) Connecticut; Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.09 2/1/13 4,900,000 c 4,900,000 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 0.09 2/1/13 300,000 c 300,000 Total Short-Term Municipal Investments (cost $5,200,000) Total Investments (cost $357,956,981) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at January 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2013, net unrealized appreciation on investments was $26,910,659 of which $28,653,535 related to appreciated investment securities and $1,742,876 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 384,867,640 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund January 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.4% Rate (%) Date Amount ($) Value ($) Maryland83.8% Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/19 1,575,000 1,937,376 Anne Arundel County, Consolidated General Improvements GO 5.00 4/1/24 1,520,000 1,890,500 Baltimore, Consolidated Public Improvement GO 5.00 10/15/24 1,480,000 1,815,324 Baltimore, Project Revenue (Wastewater Projects) 5.00 7/1/23 1,000,000 1,230,880 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 749,820 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 903,278 Baltimore Mayor and City Council, Consolidated Public Improvement GO 5.00 10/15/18 2,500,000 3,038,500 Carroll County, Consolidated Public Improvement GO 5.00 11/1/22 1,075,000 1,379,666 Frederick, Public Improvement GO 5.00 9/1/18 2,500,000 3,052,650 Howard County, COP 8.15 2/15/20 605,000 880,408 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 3,063,120 Maryland, GO (State and Loan Facilities Loan) 5.00 11/1/18 3,000,000 3,690,180 Maryland, GO (State and Local Facilities Loan) 5.00 3/15/20 2,000,000 2,452,980 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 625,000 626,213 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,095,000 4,214,697 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 2,000,000 2,288,740 Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.75 6/1/35 1,000,000 1,144,370 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.38 6/1/13 7,000,000 a 7,120,260 Maryland Economic Development Corporation, LR (Maryland Public Health Laboratory Project) 5.00 6/1/20 1,000,000 1,233,030 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 3,052,875 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 2,000,000 2,239,420 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 1,097,580 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/23 835,000 995,262 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 5.00 7/1/32 1,000,000 1,094,230 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 3,086,150 Maryland Health and Higher Educational Facilities Authority, Revenue (Carroll Hospital Center Issue) 5.00 7/1/37 500,000 554,000 Maryland Health and Higher Educational Facilities Authority, Revenue (Charlestown Community Issue) 6.13 1/1/30 1,250,000 1,458,675 Maryland Health and Higher Educational Facilities Authority, Revenue (Goucher College Issue) 5.00 7/1/34 1,000,000 1,151,910 Maryland Health and Higher Educational Facilities Authority, Revenue (Greater Baltimore Medical Center Issue) 5.38 7/1/26 1,500,000 1,741,425 Maryland Health and Higher Educational Facilities Authority, Revenue (MedStar Health Issue) 5.00 8/15/41 500,000 562,200 Maryland Health and Higher Educational Facilities Authority, Revenue (Mercy Medical Center Issue) 5.00 7/1/31 500,000 551,065 Maryland Health and Higher Educational Facilities Authority, Revenue (Mercy Medical Center Issue) 5.50 7/1/42 1,000,000 1,065,350 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/26 1,630,000 1,791,321 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 2,100,000 2,232,216 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 5/15/26 1,000,000 1,188,140 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/29 1,000,000 1,201,610 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 5/15/40 4,945,000 5,490,532 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,350,000 5,331,664 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 3,403,162 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 b 199,955 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 b 1,415,681 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,709,100 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,673,360 Maryland Transportation Authority, Passenger Facility Charge Revenue (Baltimore/Washington International Thurgood Marshall Airport) 5.00 6/1/22 2,345,000 2,810,600 Maryland Transportation Authority, Transportation Facilities Projects Revenue 5.00 7/1/25 2,000,000 2,467,220 Montgomery County, Consolidated Public Improvement GO 5.00 7/1/20 1,455,000 1,835,031 Montgomery County, Consolidated Public Improvement GO 5.00 11/1/21 2,000,000 2,501,680 Montgomery County, Revenue (Trinity Health Credit Group Issue) 5.00 12/1/40 1,000,000 1,130,530 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 1,475,000 1,485,148 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 21,000,000 c 8,909,670 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/33 2,945,000 c 899,432 Montgomery County Housing Opportunities Commission, SFMR 5.00 7/1/36 1,580,000 1,623,513 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 6,500,000 6,557,525 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 3,000,000 3,069,810 University System of Maryland, Auxiliary Facility and Tuition Revenue 4.00 10/1/17 1,500,000 1,722,765 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 10/1/22 2,000,000 2,564,440 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/26 1,000,000 1,210,970 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 2,026,325 Washington Suburban Sanitary District, Consolidated Public Improvement GO 5.00 6/1/18 1,805,000 2,195,710 Wicomico County, Consolidated Public Improvement GO 4.00 9/1/15 2,155,000 2,352,312 U.S. Related15.6% Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,105,540 Guam, Business Privilege Tax Revenue 5.13 1/1/42 860,000 958,900 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,134,850 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,043,720 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 1,033,720 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 500,000 513,450 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 1,000,000 1,020,000 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,000,000 1,068,320 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 1,048,100 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,500,000 3,567,865 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 1,007,590 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,110,000 1,134,820 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,253,450 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,580,000 1,761,890 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,754,400 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 1,500,000 1,704,975 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,732,550 Total Investments (cost $151,341,638) % Cash and Receivables (Net) .6 % Net Assets % a This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Non-income producing security; interest payments in default. c Security issued with a zero coupon. Income is recognized through the accretion of discount. At January 31, 2013, net unrealized appreciation on investments was $6,864,058 of which $9,133,732 related to appreciated investment securities and $2,269,674 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 156,590,060 1,615,636 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund January 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.5% Rate (%) Date Amount ($) Value ($) Massachusetts85.0% Boston Housing Authority, Capital Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 1,900,000 2,094,408 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 805,000 808,856 Boston Water and Sewer Commission, Revenue (Prerefunded) 5.00 11/1/14 2,000,000 a 2,165,440 Cambridge, GO 5.00 1/1/20 3,255,000 4,052,800 Lexington, GO 5.00 2/1/17 2,030,000 2,381,271 Marblehead, GO (Prerefunded) 5.00 8/15/14 1,835,000 a 1,969,175 Marblehead, GO (Prerefunded) 5.00 8/15/14 1,925,000 a 2,065,756 Massachusetts, GO 5.25 8/1/22 2,650,000 3,419,639 Massachusetts, GO 5.25 8/1/23 1,000,000 1,295,220 Massachusetts, GO 0.76 11/1/25 5,000,000 b 4,909,700 Massachusetts, GO (Consolidated Loan) 5.00 8/1/16 2,000,000 2,303,440 Massachusetts, GO (Consolidated Loan) 5.50 8/1/20 1,000,000 1,284,130 Massachusetts, GO (Insured; AMBAC) 5.50 8/1/30 1,750,000 2,422,350 Massachusetts, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/23 2,500,000 3,241,575 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/23 3,000,000 3,736,800 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,906,025 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.00 7/1/15 2,400,000 a 2,670,480 Massachusetts Bay Transportation Authority, GO (General Transportation System) 7.00 3/1/21 425,000 479,574 Massachusetts Bay Transportation Authority, GO (General Transportation System) 7.00 3/1/21 500,000 658,930 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/18 3,250,000 4,026,002 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,262,680 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 4,021,020 Massachusetts College Building Authority, Project Revenue 5.00 5/1/27 2,000,000 2,399,960 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/26 5,385,000 c 3,838,213 Massachusetts College Building Authority, Project Revenue (Insured; XLCA) 5.50 5/1/28 1,450,000 1,880,578 Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 4,000,000 4,613,640 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 1,086,280 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 1,907,972 Massachusetts Development Finance Agency, Revenue (Berklee College of Music Issue) 5.00 10/1/31 1,000,000 1,156,140 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/26 1,250,000 1,429,038 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 5.00 10/1/29 1,475,000 1,665,777 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/30 2,000,000 2,345,660 Massachusetts Development Finance Agency, Revenue (Noble and Greenough School Issue) 5.00 4/1/21 600,000 740,070 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.38 7/1/41 4,000,000 4,566,000 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.00 7/1/30 1,000,000 1,107,880 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 1,500,000 1,720,905 Massachusetts Development Finance Agency, Revenue (UMass Memorial Issue) 5.50 7/1/31 500,000 571,755 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,621,925 Massachusetts Development Finance Agency, Revenue (Whitehead Institute for Biomedical Research Issue) 5.00 6/1/23 1,350,000 1,628,573 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 2,105,760 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 4,750,000 4,883,000 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,848,613 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,157,310 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/24 2,350,000 2,855,180 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/20 1,000,000 1,139,570 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 1,000,000 1,088,460 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 5,706,520 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/19 1,000,000 1,216,750 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 2,000,000 2,286,540 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 5,394,609 Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) (Prerefunded) 5.13 10/15/13 1,100,000 a 1,148,048 Massachusetts Health and Educational Facilities Authority, Revenue (Suffolk University Issue) 6.00 7/1/24 1,000,000 1,178,690 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 2,009,166 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,541,290 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 2,005,213 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 1,119,370 Massachusetts Health and Educational Facilities Authority, Revenue (Wheaton College Issue) 5.00 1/1/30 2,405,000 2,723,422 Massachusetts Health and Educational Facilities Authority, Revenue (Winchester Hospital Issue) 5.25 7/1/38 1,000,000 1,110,310 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,184,476 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,224,216 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 2,059,100 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 350,000 358,004 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,355,063 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 2,183,782 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 1,905,000 1,983,162 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,205,000 1,223,858 Massachusetts Port Authority, Revenue 5.00 7/1/25 1,500,000 1,834,725 Massachusetts Port Authority, Revenue 5.00 7/1/27 5,475,000 6,595,130 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/17 3,000,000 3,570,870 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/21 6,610,000 8,359,667 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/22 2,000,000 2,544,560 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/35 4,000,000 4,690,720 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/27 1,535,000 1,828,707 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/25 2,000,000 2,428,880 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,500,000 1,778,955 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 2,000,000 2,327,560 Metropolitan Boston Transit Parking Corporation, Systemwide Senior Lien Parking Revenue 5.00 7/1/24 1,320,000 1,574,021 Sandwich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/19 1,000,000 1,112,720 U.S. Related13.5% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,720,000 1,737,183 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 1,257,438 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 c 389,950 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,115,000 Guam, Hotel Occupancy Tax Revenue 5.00 11/1/17 1,000,000 1,112,610 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,134,850 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 500,000 483,750 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 2,073,160 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,051,000 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,563,675 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,500,000 2,587,525 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,000,000 1,007,590 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,000,000 1,022,360 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 c 1,645,772 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,327,324 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,249,886 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,061,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,500,000 2,787,800 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,203,520 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,732,550 Total Long-Term Municipal Investments (cost $198,762,048) Short-Term Municipal Coupon Maturity Principal Investments.6% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts Development Finance Agency, Revenue (Boston University Issue) (LOC; JPMorgan Chase Bank) 0.09 2/1/13 1,200,000 d 1,200,000 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; Wells Fargo Bank) 0.09 2/1/13 200,000 d 200,000 Total Short-Term Municipal Investments (cost $1,400,000) Total Investments (cost $200,162,048) % Cash and Receivables (Net) .9 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note - rate shown is the interest rate in effect at January 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2013, net unrealized appreciation on investments was $15,974,129 of which $16,978,108 related to appreciated investment securities and $1,003,979 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 216,136,177 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund January 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.5% Rate (%) Date Amount ($) Value ($) Minnesota95.1% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 922,303 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 640,922 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 275,294 291,278 Hennepin County, GO 4.00 12/1/17 1,140,000 1,313,953 Hennepin County, GO 5.00 12/1/17 2,080,000 2,504,632 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,713,870 Hutchinson, Public Utility Revenue 5.00 12/1/22 200,000 244,614 Lakeville Independent School District Number 194, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 5,700,000 5,722,686 Mahtomedi Independent School District Number 832, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 a 1,229,189 Metropolitan Council (Minneapolis-Saint Paul Metropolitan Area) GO Wastewater Revenue 5.00 9/1/22 2,500,000 3,212,675 Metropolitan Council (Minneapolis-Saint Paul Metropolitan Area) GO Wastewater Revenue 5.00 9/1/23 2,000,000 2,542,440 Metropolitan Council (Minneapolis-Saint Paul Metropolitan Area) GO Wastewater Revenue 5.00 9/1/25 2,000,000 2,510,540 Minneapolis, GO 0.00 12/1/14 1,825,000 a 1,815,255 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty Municipal Corp.) 6.50 11/15/38 3,000,000 3,689,190 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 1,005,780 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facilities Revenue (Childrens's Health Care) 5.25 8/15/35 1,000,000 1,146,800 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,042,530 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,385,424 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care System Revenue (Allina Health System) 5.25 11/15/29 1,000,000 1,125,580 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue 5.00 1/1/26 1,000,000 1,190,330 Minnesota, 911 Revenue (Public Safety Radio Communications System Project) 5.00 6/1/25 1,000,000 1,173,050 Minnesota, GO (State Trunk Highway Bonds) 5.00 8/1/22 1,500,000 1,930,275 Minnesota, GO (Various Purpose) 5.00 8/1/22 2,500,000 3,217,125 Minnesota, GO (Various Purpose) 5.00 8/1/25 2,500,000 3,061,275 Minnesota, State General Fund Appropriation Bonds 5.00 3/1/23 2,500,000 3,106,950 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 150,596 Minnesota Higher Education Facilities Authority, Revenue (Carleton College) 5.00 3/1/30 1,000,000 1,158,290 Minnesota Higher Education Facilities Authority, Revenue (College of Saint Scholastica, Inc.) 5.13 12/1/40 750,000 816,570 Minnesota Higher Education Facilities Authority, Revenue (Gustavus Adolphus College) 5.00 10/1/31 750,000 856,290 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 5.00 6/1/35 1,635,000 1,894,801 Minnesota Higher Education Facilities Authority, Revenue (Saint Olaf College) 5.00 10/1/21 1,000,000 1,178,480 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,125,090 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/29 1,500,000 1,719,495 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 10/1/39 1,700,000 1,902,351 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.65 7/1/22 1,990,000 2,079,689 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 2,175,360 Minnesota Office of Higher Education, Supplemental Student Loan Program Revenue 5.00 11/1/29 1,750,000 1,975,505 Northern Municipal Power Agency, Electric System Revenue 5.00 1/1/20 2,500,000 3,009,925 Northfield, HR 5.38 11/1/31 1,240,000 1,298,082 Olmsted County, GO Crossover Bonds 5.00 2/1/21 750,000 949,327 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 1,036,400 Rochester, GO Waste Water Revenue 5.00 2/1/22 1,500,000 1,903,605 Rochester, GO Waste Water Revenue 5.00 2/1/24 1,795,000 2,231,670 Rochester, Health Care Facilities Revenue (Mayo Clinic) 4.50 11/15/21 1,000,000 1,216,650 Rochester, Health Care Facilities Revenue (Mayo Clinic) 5.00 11/15/38 1,000,000 1,145,880 Rosemount-Apple Valley-Eagan Independent School District Number 196, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 4/1/14 2,960,000 a 2,949,670 Saint Cloud, Health Care Revenue (CentraCare Health System) 5.13 5/1/30 1,000,000 1,115,070 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty Municipal Corp.) 5.50 5/1/39 2,000,000 2,228,860 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 1,129,840 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/39 3,000,000 3,398,640 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Parking Facilities Project) 5.00 8/1/35 650,000 719,043 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 811,200 Saint Paul Port Authority, Revenue (Amherst H. Wilder Foundation Project) 5.00 12/1/29 2,000,000 2,269,100 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 a 3,116,919 Southern Minnesota Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 a 3,055,552 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,053,120 University of Minnesota Regents, GO 5.00 12/1/24 1,000,000 1,240,770 University of Minnesota Regents, GO 5.00 12/1/36 1,500,000 1,770,120 Vadnais Heights Economic Development Authority, Recovery Zone Facility LR (Community and Recreational Sports Facilities Project) 5.25 2/1/41 2,460,000 928,994 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 610,000 612,086 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/30 1,000,000 1,205,190 Willmar, GO, HR (Rice Memorial Hospital Project) 5.00 2/1/24 1,000,000 1,202,820 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,590,900 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.00 7/1/34 500,000 528,640 U.S. Related3.4% Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 500,000 483,750 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,000,000 2,038,780 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,250,000 1,377,200 Total Investments (cost $105,572,532) % Cash and Receivables (Net) % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. At January 31, 2013, net unrealized appreciation on investments was $7,816,454 of which $9,471,801 related to appreciated investment securities and $1,655,347 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 113,388,986 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund January 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.9% Rate (%) Date Amount ($) Value ($) Ohio84.4% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) 5.25 9/1/27 2,500,000 2,894,525 American Municipal Power, Inc., Revenue (American Municipal Power Fremont Energy Center Project) 5.00 2/15/21 375,000 452,250 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 600,000 617,142 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 783,458 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 523,005 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 411,896 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 1,021,480 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 2,475,000 2,294,696 Butler County, Hospital Facilities Revenue (Kettering Health Network Obligated Group Project) 6.38 4/1/36 2,000,000 2,437,820 Butler County, Hospital Facilities Revenue (UC Health) 5.50 11/1/40 2,000,000 2,214,240 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,943,979 Cincinnati, Water System Revenue 5.00 12/1/23 2,275,000 2,794,451 Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) (Prerefunded) 5.25 10/1/13 2,375,000 a 2,452,662 Cleveland, Airport System Revenue 5.00 1/1/20 1,500,000 1,768,620 Cleveland, Airport System Revenue 5.00 1/1/31 1,000,000 1,123,380 Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 8,000,000 10,023,920 Cleveland State University, General Receipts Bonds 5.00 6/1/18 1,170,000 1,385,970 Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (The Cleveland Museum of Art Project) 5.00 10/1/22 2,500,000 3,000,075 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.00 12/1/18 1,100,000 1,113,266 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,695,644 Columbus, Limited Tax GO (Various Purpose) 5.00 2/15/20 2,000,000 2,493,920 Cuyahoga Community College District, General Receipts Bonds 5.00 8/1/25 2,500,000 2,887,275 Franklin County, Hospital Facilities Revenue (OhioHealth Corporation) 5.00 11/15/20 700,000 853,174 Franklin County, Hospital Improvement Revenue (Nationwide Children's Hospital Project) 5.00 11/1/34 3,850,000 4,246,627 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 10,000,000 b 5,585,600 Hancock County, Hospital Facilities Revenue (Blanchard Valley Regional Health Center) 5.00 12/1/21 1,500,000 1,713,750 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/13 1,655,000 b 1,651,045 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 b 1,638,665 Kent State University, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/25 2,000,000 2,371,340 Lucas County, HR (ProMedica Healthcare Obligated Group) 5.75 11/15/31 1,200,000 1,455,816 Miami University, General Receipts Revenue Bonds 5.00 9/1/22 2,140,000 2,616,599 Montgomery County, Revenue (Miami Valley Hospital) (Prerefunded) 6.25 11/15/14 2,500,000 a 2,763,975 Ohio, Common Schools GO Bonds 5.00 9/15/18 1,500,000 1,822,275 Ohio, Common Schools GO Bonds 5.00 9/15/18 3,500,000 4,251,975 Ohio, Common Schools GO Bonds 5.00 9/15/21 1,000,000 1,257,760 Ohio, Highway Capital Improvement GO (Full Faith and Credit/Highway User Receipts) 5.00 5/1/23 2,000,000 2,494,580 Ohio, HR (Cleveland Clinic Health System Obligated Group) 5.00 1/1/25 1,210,000 1,421,750 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) (Prerefunded) 5.00 5/1/13 2,000,000 a 2,023,700 Ohio Higher Educational Facility Commission, HR (Cleveland Clinic Health System Obligated Group) 5.50 1/1/43 3,000,000 3,339,660 Ohio Higher Educational Facility Commission, Revenue (Case Western Reserve University Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/25 2,985,000 3,834,680 Ohio Higher Educational Facility Commission, Revenue (University of Dayton Project) 5.00 12/1/19 500,000 608,750 Ohio State University, General Receipts Bonds 5.00 12/1/23 40,000 52,143 Ohio State University, General Receipts Bonds 5.00 12/1/23 960,000 1,212,739 Ohio State University, General Receipts Bonds (Prerefunded) 5.25 6/1/13 2,100,000 a 2,135,553 Ohio State University, General Receipts Bonds (Prerefunded) 5.25 6/1/13 525,000 a 533,857 Ohio University, General Receipts Bonds 5.00 12/1/19 2,560,000 3,118,643 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/15 1,450,000 1,635,440 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/18 3,710,000 4,543,377 Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue (Water Quality Series) 5.00 12/1/23 2,000,000 2,421,900 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 2,020,000 c 1,883,731 Richland County, GO Correctional Facilities Bonds (Insured; Assured Guaranty Municipal Corp.) 6.00 12/1/28 400,000 467,608 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund - Midwest Terminals Project) 6.00 11/15/27 1,570,000 1,631,246 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/28 1,500,000 1,704,645 University of Akron, General Receipts Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/29 1,000,000 1,131,730 University of Cincinnati, General Receipts Bonds 5.00 6/1/22 1,535,000 1,921,544 University of Toledo, General Receipts Bonds 5.00 6/1/24 1,665,000 1,958,240 Warren, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/15 915,000 965,041 Wright State University, General Receipts Bonds 5.00 5/1/22 1,000,000 1,193,930 U.S. Related13.5% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 b 974,875 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,134,850 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 900,000 932,166 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 5.13 7/1/37 500,000 483,750 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 1,055,860 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/39 1,500,000 1,541,535 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,000,000 1,019,390 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,000,000 1,063,240 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/23 1,000,000 1,008,320 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/31 3,370,000 3,781,983 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 1,061,600 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,000,000 2,230,240 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,750,000 1,928,080 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,500,000 1,639,530 Total Long-Term Municipal Investments (cost $132,561,149) Short-Term Municipal Coupon Maturity Principal Investment1.8% Rate (%) Date Amount ($) Value ($) Ohio; Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; JPMorgan Chase Bank) (cost $2,700,000) 0.12 2/1/13 2,700,000 d Total Investments (cost $135,261,149) % Cash and Receivables (Net) .3 % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2013, this security was valued at $1,883,731 or 1.3% of net assets. d Variable rate demand note - rate shown is the interest rate in effect at January 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2013, net unrealized appreciation on investments was $11,091,032 of which $11,593,039 related to appreciated investment securities and $502,007 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 146,352,181 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund January 31, 2013 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.6% Rate (%) Date Amount ($) Value ($) Pennsylvania85.4% Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/25 1,000,000 1,149,010 Adams County Industrial Development Authority, Revenue (Gettysburg College) 5.00 8/15/26 1,000,000 1,144,120 Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,135,290 Allegheny County Higher Education Building Authority, Revenue (Carnegie Mellon University) 5.00 3/1/24 3,150,000 3,877,492 Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 1,100,297 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/22 1,305,000 1,569,967 Allegheny County Sanitary Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/19 1,500,000 1,791,540 Beaver County Hospital Authority, Revenue (Heritage Valley Health System, Inc.) 5.00 5/15/28 1,575,000 1,784,191 Bucks County Water and Sewer Authority, Water System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/29 1,250,000 1,462,237 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 5,135,000 5,164,321 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 6.13 11/15/14 2,000,000 a 2,204,820 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 b 1,654,000 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,685,856 Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,418,231 Clairton Municipal Authority, Sewer Revenue 5.00 12/1/37 2,000,000 2,081,060 Commonwealth Financing Authority, Revenue 5.00 6/1/19 500,000 603,365 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.35 1/1/20 515,000 515,896 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.45 1/1/21 885,000 886,407 Dauphin County General Authority, Health System Revenue (Pinnacle Health System Project) 5.00 6/1/42 1,500,000 1,616,400 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/37 3,165,000 3,296,284 Delaware River Port Authority, Revenue 5.00 1/1/30 1,500,000 1,714,785 Delaware River Port Authority, Revenue 5.00 1/1/35 1,500,000 1,699,620 Donegal School District, GO (Limited Tax Obligations) 5.00 6/1/23 2,080,000 2,421,682 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 1,090,920 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/16 1,000,000 b 848,790 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/18 2,750,000 b 2,098,167 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/18 2,750,000 b 2,039,070 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/19 2,750,000 b 1,935,725 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 5/1/20 2,750,000 b 1,879,377 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; Assured Guaranty Municipal Corp.) 0.00 11/1/20 2,500,000 b 1,664,250 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 2,915,000 b 2,488,215 McKeesport Municipal Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/20 1,230,000 1,474,708 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/31 1,000,000 1,135,130 Montgomery County Industrial Development Authority, Health System Revenue (Jefferson Health System) 5.00 10/1/41 2,000,000 2,221,000 Neshaminy School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/15/16 1,250,000 1,317,238 Norristown, GO (Insured; Radian) 0.00 12/15/13 735,000 b 728,363 Pennsylvania, GO (Insured; Assured Guaranty Municipal Corp.) 5.38 7/1/18 1,525,000 1,878,175 Pennsylvania Economic Development Financing Authority, Sewage Sludge Disposal Revenue (Philadelphia Biosolids Facility Project) 6.25 1/1/32 1,000,000 1,145,460 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/18 2,500,000 3,037,000 Pennsylvania Economic Development Financing Authority, Unemployment Compensation Revenue 5.00 7/1/21 5,000,000 5,916,250 Pennsylvania Higher Educational Facilities Authority, Revenue (Carnegie Mellon University) 5.00 8/1/21 3,000,000 3,544,620 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 2,000,000 2,198,300 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) 5.00 4/1/24 1,100,000 1,322,508 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/19 2,000,000 2,470,840 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/31 1,300,000 1,521,741 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) 5.00 3/1/40 1,000,000 1,111,580 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.25 8/15/25 1,000,000 1,191,190 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 3,014,400 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/25 2,285,000 2,418,878 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 760,000 775,755 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 5,188,400 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 3,000,000 3,083,580 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 1,695,000 1,734,832 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 900,000 1,077,687 Pennsylvania Industrial Development Authority, EDR (Prerefunded) 5.50 7/1/18 100,000 a 124,145 Pennsylvania State University, Revenue 5.00 3/1/35 2,000,000 2,280,200 Pennsylvania Turnpike Commission, Motor License Fund-Enhanced Turnpike Subordinate Special Revenue 5.00 12/1/37 5,325,000 6,033,119 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 2,041,585 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 1,030,000 1,122,082 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/28 3,000,000 3,632,490 Philadelphia, Airport Revenue 5.25 6/15/25 2,500,000 2,837,800 Philadelphia, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/25 510,000 531,043 Philadelphia, Gas Works Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 2,000,000 2,039,600 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 12/15/23 1,500,000 1,785,735 Philadelphia, GO (Insured; XLCA) 5.25 2/15/14 2,000,000 2,007,540 Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.60 8/1/18 800,000 972,256 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,715,045 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 1,234,084 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,696,307 Philadelphia Hospitals and Higher Education Facilities Authority, HR (The Children's Hospital of Philadelphia Project) 5.00 7/1/25 1,800,000 2,113,488 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/21 1,685,000 1,706,164 Philadelphia Municipal Authority, LR (Insured; Assured Guaranty Municipal Corp.) 5.25 11/15/15 2,115,000 2,194,249 Philadelphia School District, GO 5.25 9/1/23 1,000,000 1,167,960 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,166,670 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,255,000 1,315,027 Reading Area Water Authority, Water Revenue 5.00 12/1/31 2,000,000 2,252,880 Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 790,000 792,899 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,447,180 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/17 1,055,000 1,110,704 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 1,110,000 1,167,143 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,765,082 State Public School Building Authority, School Revenue (York School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/18 270,000 272,570 State Public School Building Authority, School Revenue (York School District Project) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 5/1/13 275,000 a 278,292 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/18 1,000,000 1,219,180 University Area Joint Authority, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/19 1,500,000 1,793,235 Wayne Memorial Hospital and Health Facilities Authority, County Guaranteed HR (Wayne Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 7/1/13 2,135,000 a 2,179,195 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/22 710,000 788,952 West Shore Area Authority, HR (Holy Spirit Hospital of the Sisters of Christian Charity Project) 6.00 1/1/26 2,000,000 2,357,440 Westmoreland County Industrial Development Authority, Health System Revenue (Excela Health Project) 5.00 7/1/25 2,390,000 2,618,245 U.S. Related12.2% Guam, Business Privilege Tax Revenue 5.00 1/1/42 1,000,000 1,105,540 Guam, Business Privilege Tax Revenue 5.13 1/1/42 1,000,000 1,115,000 Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 1,134,850 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 329,677 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,043,720 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 2,584,300 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 1,021,250 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,500,000 1,602,480 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 1,051,000 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 2,000,000 2,070,020 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,185,000 1,207,977 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 1,500,000 1,511,385 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 1,170,000 1,196,161 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,690,000 1,884,553 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,652,640 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,841,625 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 1,000,000 1,093,020 Total Long-Term Municipal Investments (cost $181,257,319) Short-Term Municipal Coupon Maturity Principal Investment.7% Rate (%) Date Amount ($) Value ($) Pennsylvania; Geisinger Authority, Health System Revenue (Geisinger Health System) (Liquidity Facility; JPMorgan Chase Bank) (cost $1,400,000) 0.07 2/1/13 1,400,000 c Total Investments (cost $182,657,319) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at January 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At January 31, 2013, net unrealized appreciation on investments was $13,476,485 of which $13,579,507 related to appreciated investment securities and $103,022 related to depreciated investment securities. At January 31, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipt Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempts Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of January 31, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 196,133,804 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 25, 2013 By: /s/ James Windels James Windels Treasurer Date: March 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
